—Judgment unanimously modified on the law and as modified affirmed and matter remitted to Monroe County Court for resentencing in accordance with the following Memorandum: On appeal from a judgment convicting him of criminally negligent homicide (Penal Law § 125.10), defendant contends that County Court erred in sentencing him as a second felony offender based upon his 1993 conviction of interstate transport of firearms in violation of 18 USC § 922 (a) (3); that the court erred in admitting inflammatory photographs of defendant’s tatoos; and that defendant was denied a fair trial by prosecutorial misconduct during summation.
Pursuant to 18 USC § 922 (a) (3), it is a crime “for any person, other than a licensed importer, licensed manufacturer, licensed dealer, or licensed collector to transport into or receive in the State where he resides * * * any firearm purchased or otherwise obtained by such person outside that State.” The equivalent New York crime is defined by Penal Law § 265.10 (2), which provides, in relevant part, that any person “who transports or ships as merchandise five or more firearms” is guilty of a class D felony, but that “[a]ny person who transports or ships as merchandise any firearm * * * is guilty of a class A misdemeanor.” Thus, the Federal statute criminalizes an act that New York makes a misdemeanor. The allegation in the Federal indictment that defendant in fact transported eight firearms constituted surplusage under the Federal statute and *960should not have been considered by the court in determining whether the Federal crime was equivalent to a New York felony (see, People v Muniz, 74 NY2d 464, 468; People v Gonzalez, 61 NY2d 586, 589; People v Olah, 300 NY 96, 98). Nor should the court have considered the recitals in the written plea agreement entered into between defendant and Federal authorities (see, People ex rel. Goldman v Denno, 9 NY2d 138, 141-142; People v Olah, supra, at 100-102; People v Dorsey, 270 AD2d 824, 825, lv denied 95 NY2d 834). Because defendant was improperly sentenced as a second felony offender, we modify the judgment by vacating the sentence, and we remit the matter to Monroe County Court for resentencing (see, People v Attea, 269 AD2d 829; People v Francis, 231 AD2d 839, lv denied 89 NY2d 942).
We have considered defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Monroe County Court, Bristol, J. — Criminally Negligent Homicide.) Present — Hayes, J. P., Scudder, Kehoe and Lawton, JJ.